By JUDGE THOMAS R. MONROE
On October 26, 1984, this Court took under advisement Complainant’s motion for the entry of an order of sanction striking any and all affirmative defenses or Cross-Bills of the Defendant/Cross-Complainant for his failure to answer proper questions regarding his adulterous conduct.
The general rule is that a party, here the Cross-Complainant, in a civil case, may invoke his Fifth Amendment privilege. However a Motion to Dismiss the Cross-Complaint will lie where the Cross-Complainant invokes the privilege against self-incrimination in order to refuse to answer questions pertinent to the issue. There have been no cases reported from the Supreme Court of Virginia on this issue; however this Court has looked to decisions from other states more notably, Stockham v. Stockham, 168 So.2d 320 (1964); City of Petersburg v. Houghton, 362 So.2d 681 (1978). This is a Court of equity and, accordingly, if the Cross-Complainant continues to refuse to answer said questions he will be barred from seeking any affirmative relief.